Appeal by the defendant from a judgment of the Supreme Court, Kings County (DeLury, J.), rendered June 16, 1993, convicting him of robbery in the first degree and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress certain identification testimony.
Ordered that the judgment is affirmed.
We agree with the hearing court’s determination that the complainant had an independent source for her in-court identification (see, United States v Crews, 445 US 463; People v Pleasant, 54 NY2d 972, cert denied 455 US 924; People v Brnja, 50 NY2d 366, 369, n 1; People v Hyatt, 162 AD2d 713). Additionally, the complainant’s testimony at trial regarding her negative identification of another individual did not improperly bolster her identification of the defendant (see, People v Bolden, 58 NY2d 741; People v Jones, 200 AD2d 764; People v Rodriguez, 193 AD2d 633).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Balletta, J. P., Copertino, Pizzuto and Krausman, JJ., concur.